Title: To John Adams from Samuel Chase, 21 June 1776
From: Chase, Samuel
To: Adams, John


     
      Dear Sir
      Annapolis. June. 21st. 1776 Fryday Afternoon
     
     To remind our friends of their Inattention and Neglect must give Pain. I am almost angry with You. If You are inclined to oblige or please Me write constantly.
     I found my Lady very ill, but have the pleasure to say she is better, tho’ still very low and weak.
     An Express from Canada and not one Line to acquaint Me of the Contents. General Sullivan writes Me, that he has the most pleasing Prospect, and refers Me to his Letter to Genl. Washington for the Account. I am almost resolved not to inform You, that a general Dissatisfaction prevails here with our Convention. Read the paper, and be assured Frederick speaks the Sense of many Counties. I have not been idle. I have appealed in Writing to the People. County after County is instructing.
     
      Remember Me to Mrs. Adams and all independent Souls. Shall I send You my Circular Letter. Adieu. Your Friend,
      S Chase
     
    